UNPUBLISHED

                  UNITED STATES COURT OF APPEALS
                      FOR THE FOURTH CIRCUIT


                              No. 12-1105




In re:   RAPHAEL MENDEZ,



                Petitioner.




                On Petition for a Writ of Mandamus.
                         (5:91-hc-00350-BR)



Submitted:   March 15, 2012                 Decided:   March 20, 2012


Before DUNCAN and FLOYD, Circuit Judges, and HAMILTON, Senior
Circuit Judge.


Petition denied by unpublished per curiam opinion.


Raphael Mendez, Petitioner Pro Se.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

              Raphael         Mendez     petitions       for        a    writ     of     mandamus

seeking      an   order        directing       that    he     be    released        from     civil

commitment and returned to the Virgin Islands.                              We conclude that

Mendez is not entitled to mandamus relief.

              Mandamus relief is a drastic remedy and should be used

only    in   extraordinary         circumstances.              Kerr      v.     United      States

Dist.     Court,        426    U.S.     394,     402    (1976);          United        States     v.

Moussaoui,        333    F.3d    509,        516-17    (4th    Cir.      2003).          Further,

mandamus     relief       is    available       only    when       the   petitioner         has   a

clear right to the relief sought.                      In re First Fed. Sav. & Loan

Ass’n, 860 F.2d 135, 138 (4th Cir. 1988).

              Mandamus may not be used as a substitute for appeal.

In re Lockheed Martin Corp., 503 F.3d 351, 353 (4th Cir. 2007).

Mendez fails to show he is entitled to the relief he seeks.                                     The

relief sought by Mendez is not available by way of mandamus.

Accordingly,        although       we        grant    leave        to    proceed       in   forma

pauperis, we deny the petition for writ of mandamus and the

supplemental petition for writ of mandamus.                               We dispense with

oral    argument        because        the    facts     and    legal        contentions         are

adequately        presented       in    the     materials          before     the      court    and

argument would not aid the decisional process.

                                                                              PETITION DENIED



                                                2